DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 01/28/2021.
Status of the Claims:
Claim(s) 1 and 18-20 has/have been amended.
Claim(s) 1-20 is/are pending in this Office Action.

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that “In claimed invention (i.e., claim 1), contrast of each image of the plurality of images is adjusted. However, in the Tamura, the "spatial smoothing processing" (e.g. Fig.4), is performed to the first reference value. Because the first reference value is selected from just a part of the plurality of images, not each of the plurality of images is adjusted, even if the output of the second reference value is treated as being equivalent to "adjust the contrast" in the claimed invention.”
Examiner respectfully disagrees, Tamura uses and adjust sharpness of the images to judge the contrast and acquire a synthesized image having smooth gradation (see Tamaru’s abstract).  So Tamura calculation of sharpness is used to create a map for performing a spatial smoothing processing that basically adjust the contrast of each image of the plurality of images.  Therefore the rejections are maintained, see detailed rejection of the claimed limitations below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites, inter alia, “A non-transitory computer-readable storage medium storing instructions that cause a computer to execute a method for controlling an apparatus…”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, defines “a storage medium (which may also be referred to more fully as a ‘non-transitory computer readable storage medium’)”.  The storage medium may include, for example, …or the like”, in par. [0084].  Applicant defines storage medium as a synonym of  ‘non-transitory computer readable storage medium’ and further defines what can it be using open ended language.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification uses open ended language.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the open ended language of the disclosure and the broadest reasonable interpretation, the ‘non-transitory computer-readable storage medium’ of the claim may include 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,311,362 to Tamaru (hereinafter Tamaru).

Regarding independent claim 1, Tamaru teaches an apparatus (digital camera 1, see Fig. 1) comprising: 
at least one memory configured to store instructions (main memory 132, see Fig. 1); and 
at least one processor coupled to the at least one memory and configured to execute the instructions (CPU 110, see Fig. 1) to: 
detect a contrast from a plurality of images of a focus position, wherein viewing angles of the plurality of images overlaps at least partially (a plurality of images are taken by focus bracketing, all the images having the same viewing angle and therefore all overlap (see col. 11 lines 1-32).  Tamura uses and adjust sharpness of the images to judge the contrast and acquire a synthesized image having smooth gradation (see Tamaru’s abstract)); 
adjust the contrast of each of the plurality of images (the reference value calculating unit 160 calculates a first reference value on a pixel basis (col. 8 lines 42-51), the reference value smoothing unit 162 calculates a second reference value by performing spatial smoothing processing on each of the plurality of images (col. 8 lines 52-57), again Tamura uses and adjust sharpness of the images to judge the contrast and acquire a synthesized image having smooth gradation (see Tamaru’s abstract)); 

combine the plurality of images based on the combining ratio to generate a combined image (blur enhancement processor 166 performs blur enhancement processing for creating an image (blur-enhanced image) where only a principal object is in-focus while the other objects are blurred beyond an actual depth of field, see col. 8 line 65 to col. 9 line 3); 
spread the contrast of the image in which a subject is brought into focus among the plurality of images (spatial smoothing processing performs the spread, see col. 12 lines 52-60); and 
set, based on the contrast of a corresponding position in the plurality of images, the combining ratio for the combining to the corresponding position (blur enhancement processor 166 performs blur enhancement processing for creating an image (blur-enhanced image) where only a principal object is in-focus, hence sets the combination ratio, while the other objects are blurred beyond an actual depth of field, see col. 8 line 65 to col. 9 line 3).
	
Regarding claim 2, Tamaru teaches the apparatus according to claim 1, wherein an edge blur of the subject is narrower in the combined image generated based on the adjusted contrast than in a combined image generated based on the contrast that is not adjusted (considers the edge for the level of sharpness, see col. 16 lines 1-5).

Regarding claim 3, Tamaru teaches the apparatus according to claim 1, wherein the plurality of images is adjusted, and the contrast of an edge blur in the adjusted image in which the subject is brought into focus is higher than the contrast of the corresponding position of the edge blur in the adjusted image in which the subject is not brought into focus (considers the edge when it is part of the highest sharpness, see col. 19 lines 9-17).

Regarding claim 4, Tamaru teaches the apparatus according to claim 1, wherein the corresponding position becomes a same position after positions of the plurality of images are adjusted so as to match the viewing angles (detects sharpness with respect to a pixel located focus bracketing capture located in the identical position, hence partially overlap images, among a plurality of images taken by focus bracketing, see column (col.) 8 lines 42-51).
	
Regarding claim 5, Tamaru teaches the apparatus according to claim 1, wherein the at least one processor further executes the instruction to set the combining ratio in such that the larger combining ratio is set with respect to the higher contrast in the contrast of the corresponding position in each of the plurality of images (sets the highest contrast image, see col. 11 lines 49-61).
	
Regarding claim 6, Tamaru teaches the apparatus according to claim 1, wherein the at least one processor further executes the instruction to adjust the contrast using a plurality of filters having a different reference range (reference value smoothing unit 162 calculates a second reference value by performing spatial smoothing processing, which is application of a smoothing filter, on the map created by the reference value calculating unit 160, see col. 8 lines 52-57).
	
Regarding claim 7, Tamaru teaches the apparatus according to claim 6, wherein the at least one processor further executes the instruction to determine, as the adjusted contrast, a contrast obtained by applying the plurality of filters having the different reference range to the contrast of the image, applying gains, and integrating (reference value smoothing unit 162 calculates a second reference value, see col. 12 lines 52-60).
	
Regarding claim 8, Tamaru teaches the apparatus according to claim 7, wherein the at least one processor further executes the instruction to change the gain applied to the contrast to which the filter is applied based on a reference range of the filter (in the second embodiment he uses the sharpness vector, see col. 16 lines 6-15 and col. 17 lines 58-62).
	
Regarding claim 9, Tamaru teaches the apparatus according to claim 8, wherein the gain that is applied to the contrast to which the filter having a first reference range is applied is larger than the gain that is applied to the contrast to which the filter having a second reference range narrower than the first reference range is applied (see col. 17 lines 5-13) .
	
Regarding claim 10, Tamaru teaches the apparatus according to claim 1, wherein the at least one processor further executes the instruction to adjust the contrast by performing a plurality of parallel reduction and enlargement processes on the image (smoothing reduces micro-variations, see col. 12 line 61 to col. 13 line 3).
	
Regarding claim 11, Tamaru teaches the apparatus according to claim 10, wherein a reduction rate and an enlargement rate used in each of the plurality of parallel reduction and enlargement processes are a reciprocal number (see col. 13 lines 21-30).
	
Regarding claim 12, Tamaru teaches the apparatus according to claim 10, wherein the at least one processor further executes the instruction to determine, as the adjusted contrast, a contrast obtained by performing the reduction and enlargement processes on the image, applying gains, and integrating (using a weighted-average, see col. 13 lines 21-30).

Regarding claim 13, Tamaru teaches the apparatus according to claim 12, wherein the gain that is applied to the image enlarged at a first enlargement rate is larger than the gain that is applied to the image enlarged at a second enlargement rate smaller than the first enlargement rate (see col. 13 lines 39-46).
	
Regarding claim 14, Tamaru teaches the apparatus according to claim 7, wherein the at least one processor further executes the instruction to determine the gain based on an image capturing condition, and wherein the image capturing condition includes at least one of an aperture value, a focus range, and a subject distance (see col. 11 lines 1-9).
	
Regarding claim 15, Tamaru teaches the apparatus according to claim 14, wherein the at least one processor further executes the instruction to determine the gain in such that the larger the aperture value, the smaller the gain, the narrower the focus range, the smaller the gain, or the greater the subject distance, the smaller the gain (see col. 9 line 61 to  col. 10 line 5).
	
Regarding claim 16, Tamaru teaches the apparatus according to claim 14, wherein the focus range is a range between the focus position of the plurality of images that is situated at a shortest distance and the focus position of the plurality of images that is situated at a greatest distance (see col. 7 lines 21-33).
	
Regarding claim 17, Tamaru teaches the apparatus according to claim 14, wherein the subject distance is calculated using an amount of parallax (see col. 15 lines 47-57).

Regarding independent claim(s) 18, claim(s) has/have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above.  

Regarding independent claim(s) 19, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 18 and is/are rejected for the same reasons used above.

Regarding independent claim(s) 20, claim(s) is/are drawn to the non-transitory computer-readable storage medium used by to execute the corresponding method in claim(s) 19 and is/are rejected for the same reasons used above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698          


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698